IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                :   No. 545 EAL 2017
                                              :
                     Respondent               :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
              v.                              :   Order of the Superior Court at No.
                                              :   2112 EDA 2016 entered on October
                                              :   31, 2017, affirming the Judgment of
 ALLEN PIPPEN,                                :   Sentence of the Philadelphia County
                                              :   Court of Common Pleas at No. CP-51-
                     Petitioner               :   CR-0009346-2014 entered on June
                                              :   13, 2016


                                        ORDER



PER CURIAM

      AND NOW, this 17th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED, the Superior Court’s order is VACATED, and this matter is REMANDED to

that court with instructions to remand to the trial court to grant Petitioner’s motion to

dismiss pursuant to this Court’s decision in Commonwealth v. Perfetto, __ A.3d __, 2019

WL 1866653 (Pa. Apr. 26, 2019).